Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 31-40, 71, 73 and 75-81 are rejected under 35 U.S.C. 103 as being unpatentable over Blickenstaff (US Patent 4,094,498) in view of Gugumus (PG Pub. 2003/0199618).
Regarding claims 1, 31-37 and 79, Blickenstaff teaches a method of preparing an acrylic fiber and an acrylic fiber comprising an acrylonitrile polymer having acrylonitrile units present in an amount of at least 85% by weight of the acrylonitrile polymer wherein the acrylonitrile polymer is the primary fiber forming substance for the acrylic fiber and the acrylonitrile polymer can be polyacrylonitrile co methyl methyacrylate. Blickenstaff teaches inclusion of stabilizers in the dope or polar solvent, but is silent regarding the claimed hindered amine light stabilizer. The addition of the hindered amine light stabilizer is added prior to and/or during a solubilization step or  a fiber spinning step. However, Gugumus teaches inclusion hindered amine light stabilizer in polyacrylonitrile polymers in the claimed amount by weight of the stabilized acrylic composition in order to provide improved stabilization. The hindered amine light stabilizer is compatible with or dissolved in a solvent present in the stabilized acrylic composition and acrylic fiber. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the hindered amine light stabilizer of Gugumus in Blickenstaff in order to provide improved stabilization. 
Regarding claim 38, Blickenstaff teaches adding a pigment and or additive to the acrylonitrile polymer. 
Regarding claim 39. Blickenstaff is silent regarding when the pigment is added. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pigment prior to, during and or after the step of adding the hindered amine light stabilizer to the acrylonitrile polymer given the limited number of opportunities to add it to the polymer. 
Regarding claim 40, the previous combination teaches an article comprising the acrylic fiber prepared according to the method of claim 31. 
Regarding claim 71, the previous combination is silent regarding the claimed pigment or additive to the acrylonitrile polymer being adding simultaneously. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pigment or additive to the acrylonitrile polymer simultaneously  in order to provide efficiencies and arrive at the claimed invention. 
Regarding claim 73, the acrylonitrile polymer is polyacrylonitrile co vinyl acetate. 
Regarding claim 75, the previous combination is silent regarding the claimed molecular weight. However, Blickenstaff teaches modifying the molecular weight of the polymer by selection of the monomer and it would have been obvious to one of ordinary skill in the art to arrive at the claimed molecular weight through routine experimentation. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed molecular weight as is known in the art  in order to affect fiber properties.  
Regarding claim 76, the previous combination is silent regarding the claimed hindered amine light stabilizer being distributed throughout the acrylic fiber. However, it would have been obvious to one of ordinary skill in the art to ensure the hindered amine light stabilizer was distributed throughout the fiber in order to ensure the entirety of the fiber was stabilized and arrive at the claimed invention. 
Regarding claim 77, the acrylic fiber is in the form of a yarn and the yarn is in the form of a fabric, but is silent regarding the claimed properties. However, give the precious combination teaches such a similar, fiber, yarn and fabric made of such similar fibers with such similar composition, the claimed properties are necessarily inherent. 
Regarding claim 78, The previous combination does not teach the acrylic fiber is solution dyed. However, Blickenstaff teaches dyeing the yarn and it would have been obvious to one of ordinary skill in the art to use any method of dyeing known in the art including solution dyeing as is well known in the art. 
Regarding claim 80, the acrylonitrile polymer is polyacrylonitrile co methyl acrylate.
Regarding claim 81, The previous combination does not teach the acrylic fiber is solution dyed. However, Blickenstaff teaches dyeing the yarn and it would have been obvious to one of ordinary skill in the art to use any method of dyeing known in the art including solution dyeing as is well known in the art. Although the previous combination does not disclose the solution dyeing, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed solution dyeing and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims fiber.
Claims 1, 31-40, 71, 73 and 75-81 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2003/003321).
Regarding claims 1, 31, 73 and 81, Yamamoto et al. teach a method of preparing an acrylic fiber and an acrylic fiber comprising an acrylonitrile polymer have acrylonitrile units present and adding a hindered amine light stabilizer to the acrylonitrile polymer to provide a stabilized acrylic composition wherein the hindered amine light stabilizer is present in the acrylic fiber and the acrylonitrile polymer is the primary fiber forming substance for the acrylic fiber and the acrylonitrile polymer is polyacrylonitrile co-vinyl chloride or polyacrylonitrile co-vinyl acetate or polyacrylonitrile co-methyl acrylate and forming an acrylic fiber form the stabilized acrylic composition comprising the hindered amine light stabilizer and the acrylonitrile polymer wherein the hindered amine light stabilizer is within the acrylic fiber. Yamamoto et al. are silent regarding the claimed amount of acrylonitrile units present. However, it is known in the art and would have been obvious to one of ordinary skill in the art to use at least 85% acrylonitrile units by weight of the acrylonitrile polymer in order to improve properties such as heat shrinkage performance and dyeability and arrive at the claimed invention. 
Regarding claim 32, Yamamoto et al. teach adding the hindered amine light stabilizer to the acrylonitrile polymer comprises adding the hindered amine light stabilizer prior to and/or during solubilization step and/or fiber spinning step. 
Regarding claim 33, adding the hindered amine light stabilizer to the acrylonitrile polymer comprises adding the hindered amine light stabilizer to a dope and/or solvent. 
Regarding claim 34, adding the hindered amine light stabilizer to the acrylonitrile polymer comprises providing the hindered amine light stabilizer in the claimed amount [0014]. 
Regarding claim 35, the hindered amine light stabilizer is compatible with and/or dissolved in a solvent present in the stabilized acrylic composition. 
Regarding claim 36, the solvent is a polar solvent. 
Regarding claim 37, the acrylic fiber comprises the hindered amine light stabilizer in the claimed amount by weight of the acrylic fiber [0014].
Regarding claim 38, Yamamoto et al. teach adding an additive to the acrylonitrile polymer. 
Regarding claim 39, adding the additive to the acrylonitrile polymer is performed prior to, during and/or after the step of adding the hindered amine light stabilizer to the acrylonitrile polymer. 
Regarding claim 40, Yamamoto et al. teach an article comprising an acrylic fiber prepared according to the method of claim 31 [0043].
Regarding claim 71, the previous combination is silent regarding the claimed pigment or additive to the acrylonitrile polymer being adding simultaneously. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the pigment or additive to the acrylonitrile polymer simultaneously  in order to provide efficiencies and arrive at the claimed invention. 
Regarding claim 75, Yamamoto et al. teach the composition has a molecular weight of 35,000 and can be selected to be other values. The ranges taught by Yamamoto et al. are considered to read on the presently claimed about 40,000 to about 200,000 g/mol.
Regarding claim 76, the hindered amine light stabilizer is distributed throughout the acrylic fiber [0063].
Regarding claim 77, the acrylic fiber is in the form of a yarn and the yarn is in the form of a fabric, but is silent regarding the claimed properties. However, give the precious combination teaches such a similar, fiber, yarn and fabric made of such similar fibers with such similar composition, the claimed properties are necessarily inherent. 
Regarding claim 78 and 81, The previous combination does not teach the acrylic fiber is solution dyed. However, Blickenstaff teaches dyeing the yarn and it would have been obvious to one of ordinary skill in the art to use any method of dyeing known in the art including solution dyeing as is well known in the art. 
Regarding claim 79, the hindered amine light stabilizer is present in the claimed amount by weight of the acrylic fiber. 


Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Applicant argues Blickenstaff does not mention a hindered amine light stabilizer and one skilled in would not have any reason to modify Blinkenstaff with a hindered amine light stabilizer. This argument is not found persuasive since Blinkenstaff is directed to an acrylonitrile polymer having acrylonitrile having acrylonitrile units present in an amount of at least 85% by weight of the acrylonitrile polymer (see Table 2, Examples 3-A- to 3-J); and an additives added such that they form a single phase composition (col. 9 ll. 45-60 Blickenstaff). Hence, Blinkenstaff does not exclude additives and hence could be combined with another reference if those additives leads to an improved or particular fiber.
Applicant argues Blinkenstaff teaches heating the compositions to temperatures typically about 170-190 degrees Celsius and provides a disclosure stating that hindered amines are not effective as stabilizers above 140 degrees Celsius. This is not found to be convincing as Blinkenstaff actually teaches heating the compositions at various temperatures including 140 degrees Celsius in Table 2 in Example 3-K-3 and further teaches the temperature is based on the composition and can be 25 degrees Celsius below the hydrating temperature. Further, PG Pub. 2006/0025504 teaches and evidences hindered amine stabilizers actually can be used at higher processing temperatures above 140 degrees Celsius including temperature as high as 190 degrees Celsius. 
Applicant argues Gugumus only mentions polyacrylonitrile polymer in a long list of other polymers, which is impact modified with butyl acrylate. Gugumus provides a laundry list of materials and fails to provide direction to the claimed polyacrylonitrile polymer. This argument is not found persuasive since Gugumus is directed to a stabilizer mixture, which can be used in a wide variety of polymeric systems. Further, it is known that Tinuvin 622 can be added to a large range of polymers, ranging from polyolefins, to polyamides, polyurethanes, polyacetals, and EVA copolymers (see the Tinuvin 622 Datasheet). Hence, it is not necessary for Gugumus to specifically address polyacrylonitrile in particular as a suitable application for the additives therein, although Gugumus does actually mention polyacrylonitrile in particular.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHAWNDA T MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789